BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and AMERICAN AIRLINES, INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 3219 P.A. No. 3219BFE1SA-2 PA_Supp_Ex_BFE1Rev.: 4/10/07 BOEING PROPRIETARY BUYER FURNISHED EQUIPMENT VARIABLES relating to BOEING MODEL 787 AIRCRAFT This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates and other requirements applicable to the Aircraft. 1.Supplier Selection. Customer will select and notify Boeing of the suppliers of the following items by the following dates: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2.Certification Document. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3. Import Customer will insure that Customer’s BFE suppliers provide sufficient information to enable Boeing, when acting as Importer of Record for Customer’s BFE, to comply with all applicable provisions of the U.S. Customs Service. P.A. No. 3219BFE1-1SA-2 PA_Supp_Ex_BFE1 BOEING PROPRIETARY 4.Delivery Dates and Other Information [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: ItemPreliminary On-Dock Dates Premium Class (PC) Seats [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Lifevests[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (As specified in Option Number ) Galley Meal Carts[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (As specified in Option Number ) P.A. No. 3219BFE1-2SA-2 PA_Supp_Ex_BFE1 BOEING PROPRIETARY
